Title: To George Washington from Elias Boudinot, 9 May 1783
From: Boudinot, Elias
To: Washington, George


                  
                     private
                     Dear Sir
                     Philadelphia May 9th 1783
                  
                  I have the honor of enclosing to your Excellency a Copy of the recommendatory System of finance lately adopted by Congress, together with their address to the several States, which may serve for your Information and amusement.
                  Mrs Boudinot & Miss Susan join me in presenting the most affectionate Complements to Mrs Washington.  I have the Honor to be Your Excellency’s Most Obed. & Hble Servt
                  
                     Elias Boudinot
                  
               